DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 1-24 and the species of DilC14,22 in the reply filed on 2/24/2021 is acknowledged. Claims 25-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11,13-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhou et al. “A cyanine-modified upconversion nanoprobe for NIR-excited imaging of endogenous hydrogen peroxide signaling in vivo”, Biomaterials 54 (2015) 34-43, cited .
Zhou discloses a colloidal dispersion of a cyanine upconversion nanoprobe of the following structure:

    PNG
    media_image1.png
    154
    293
    media_image1.png
    Greyscale
, note the structure includes cyanine, phenol and two hydrocarbon chains with 11 carbons. See entire disclosure, especially abstract, Fig. 1 and sections 2.8-2.10 on page 37.
Claim(s) 1-4,8-9,11-16,20-21 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graham et al. (WO 2005/054856). The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Graham discloses micelles comprising a binding substrate comprising a hydrophobic moiety including saturated alkyl chains (C6-C26), a fluorescent moiety including cyanine and a binding moiety, which as compound 107 below shows includes iodinated phenols:

    PNG
    media_image2.png
    173
    345
    media_image2.png
    Greyscale
. 
See entire disclosure, especially abstract, Fig. 7C, [0042]-[0043],[0064] and claims 1-29. Regarding claims 12 and 23, Graham discloses the micelle further comprises phospholipids including dioleooylphosphatidylserine. See table 4 and [0095].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (WO 2005/054856) in view of Gray et al. (WO 2013/181119).
Graham is disclosed above. Graham does not teach the elected species of DilC14,22 nor does the reference teach radiolabeled iodine as required in claim 24.
Gray is used for the teaching within that the fluorogenic agent Dil with varying numbers of hydrophobic straight chains with 2-30 carbons (22 specifically exemplified) where already well known to be useful moieties for molecular probes as shown below:

    PNG
    media_image3.png
    764
    697
    media_image3.png
    Greyscale
. 
See entire disclosure, especially abstract, scheme 1, [0073]-[0076] and claims. Gray is also used for the disclosure within the background section that radiolabeling iodine was well known to be used as a molecular probe. See [0016]-[0017]. 
	Since Graham teaches iodinated phenol binding agents bound to fluorescent probes with hydrophobic tails one of ordinary skill in the art would have a high expectation of success in attaching the fluorogenic probe intermediate (compound 8 after step vi above) of Gray, which features a fluorescent probe and two hydrophobic tails. One of ordinary skill would also have a high expectation of success in using radiolabeled iodine in the phenol binding agent of Graham which features iodine. Reason to make such a modification would be to combine radiologic and fluorescent labels in a single molecular probe. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.